J-S19040-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GILBERT TORRES                             :
                                               :
                       Appellant               :   No. 602 EDA 2021

        Appeal from the Judgment of Sentence Entered October 22, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0003679-2018


BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            FILED JULY 18, 2022

        Gilbert Torres appeals from the October 22, 2020 aggregate judgment

of sentence of 5 to 10 years’ imprisonment, followed by 5 years’ probation,

imposed after he was found guilty in a bench trial of attempted murder,

aggravated assault, carrying a firearm without a license, carrying a firearm on

public streets or public property in Philadelphia, simple assault, possessing

instruments of crime, and recklessly endangering another person.1

        After careful review, and the failure of the Commonwealth to introduce

evidence to support the charge, we vacate Appellant’s judgment of sentence




____________________________________________


*   Former Justice specially assigned to the Superior Court.

118 Pa.C.S.A. §§ 901(a), 2702(a), 6106(a)(1), 6108, 2701(a), 907(a), and
2705, respectively.
J-S19040-22


for carrying a firearm without a license and affirm the judgment of sentence

in all other respects.

      The trial court summarized the relevant facts and procedural history of

this case as follows:

            On April 26, 2018, [Appellant] engaged in verbal
            dispute with his neighbor over a parking spot in front
            of his neighbor’s garage near 4000 N. 8th Street in
            Philadelphia. The neighbor called her brother, the
            complainant, who arrived and confronted [Appellant]
            concerning [Appellant] disrespecting [the] neighbor.
            Following this confrontation, [Appellant] pulled a knife
            and chased the complainant.         In response, the
            Complainant slapped [Appellant], who then produced
            a handgun and shot the complainant in the torso from
            approximately two feet. Then, [Appellant] chased the
            complainant while firing two more bullets. As a result
            of the gunshot the Complainant was in a coma for
            roughly thirty days.

            On or about April 27, 2018, [Appellant] was arrested
            and charged with [the aforementioned offenses].
            After waiving his right to trial by jury, on October 16,
            2019, [Appellant] was found guilty of all charges.
            Following the waiver trial, a pre-sentencing report and
            mental health report was ordered. On December 20,
            2019, sentencing was continued until April 13,2020.

            On October 22, 2020, a sentencing hearing was held
            before this Court. Prior to the sentencing hearing,
            [the     Commonwealth]        filed   a    Sentencing
            Memorandum. According to the Memorandum, [the
            Commonwealth]        recommended      an    aggregate
            sentence of 6-12 years at the State Correctional
            Institute.     [The Commonwealth] stated that
            [Appellant] had a prior record score of Zero; Criminal
            Attempt - Murder (Fl) carries an Offense Gravity Score
            of Fourteen; and the Deadly Weapon Used Sentencing
            Matrix provided guidelines of 90-statutory Maximum,
            +/-12.     Additionally, the memorandum took into


                                     -2-
J-S19040-22


              consideration [Appellant’s] age, his history of no
              criminal conviction and mental health evaluation.

Trial court opinion, 11/4/21 at 1-2 (citations, footnotes, and internal quotation

marks omitted).

       As noted, the trial court sentenced Appellant to an aggregate term of 5

to 10 years’ imprisonment, followed by 5 years’ probation, on October 22,

2020. On October 27, 2020, Appellant filed timely post-sentence motions for

reconsideration of his sentence and judgment of acquittal, which were

ultimately denied by the trial court. This timely appeal followed on March 23,

2021.2

       Appellant raises the following issue for our review:

              1.     Is the evidence sufficient, as a matter of law, to
                     convict [Appellant] of the crimes of possessing
                     a firearm without a license and carrying a
                     firearm in Philadelphia as set forth in 18
                     Pa.C.S.A. §§ 6106 and 6108 of the Crimes Code
                     where the evidence of record does not establish
                     that the item allegedly used by [Appellant] had
                     a barrel length or overall length which satisfied
                     the definition of firearm as that term is defined
                     in 18 Pa.C.S.A. § 6102?

Appellant’s brief at 4.

       Our standard of review in evaluating a challenge to the sufficiency of

the evidence is as follows:


____________________________________________


2 The trial court did not order Appellant to file a concise statement of errors
complained of on appeal, in accordance with Pa.R.A.P. 1925(b). Nonetheless,
the trial court filed a Rule 1925(a) opinion on November 4, 2021, addressing
the issues Appellant raised in his post-sentence motion.

                                           -3-
J-S19040-22


            In reviewing the sufficiency of the evidence, we must
            determine whether the evidence admitted at trial and
            all reasonable inferences drawn therefrom, viewed in
            the light most favorable to the Commonwealth as
            verdict winner, is sufficient to prove every element of
            the offense beyond a reasonable doubt.           As an
            appellate court, we may not re-weigh the evidence
            and substitute our judgment for that of the fact-
            finder. Any question of doubt is for the fact-finder
            unless the evidence is so weak and inconclusive that
            as a matter of law no probability of fact can be drawn
            from the combined circumstances.

Commonwealth v. Thomas, 988 A.2d 669, 670 (Pa.Super. 2009) (citations

omitted), appeal denied, 4 A.3d 1054 (Pa. 2010).

      Appellant claims that there was insufficient evidence to sustain his

conviction for carrying a firearm without a license because the Commonwealth

“offered no evidence whatsoever that [Appellant] did not have a license to

carry a firearm.”   Appellant’s brief at 16, 23. The Commonwealth, in turn,

concedes that Appellant’s conviction for carrying a firearm without a license

cannot stand because it failed to offer any evidence at trial that Appellant did

not have a license to carry the weapon in question. See Commonwealth’s

brief at 9. Following our careful review, we are constrained to agree.

      The crime of carrying a firearm without a license is codified in Section

6106 of the Pennsylvania Uniform Firearms Act (“PUFA”) and provides, in

relevant part, as follows:

            [A]ny person who carries a firearm in any vehicle or
            any person who carries a firearm concealed on or
            about his person, except in his place of abode or fixed
            place of business, without a valid and lawfully issued


                                     -4-
J-S19040-22


           license under this chapter commits a felony of the
           third degree.
18 Pa.C.S.A. § 6106(a)(1).

       This Court has long recognized that “that non-licensure is the essential

element of the crime of carrying a firearm without a license, and that the

Commonwealth has the burden of establishing this element beyond a

reasonable doubt.”        Commonwealth v. Woods, 638 A.2d 1013, 1016

(Pa.Super. 1994), appeal denied, 651 A.2d 5 37 (Pa. 1994).

       Instantly, by its own admission the Commonwealth acknowledges that

it failed to introduce any evidence to establish that Appellant did not possess

a valid and lawfully issued license to carry a firearm.    Accordingly, we are

constrained to conclude that the Commonwealth failed to sustain its burden

with respect to Section 6106(a)(1) and vacate Appellant’s judgment of

sentence with respect to this charge.3

       Appellant next claims that there was insufficient evidence to sustain his

conviction for carrying a firearm on public streets or public property in

Philadelphia. Appellant’s brief at 17. In support of this contention, Appellant


____________________________________________


3  We note that our disposition does not upset the trial court’s sentencing
scheme as the sentence imposed for carrying a firearm without a license
offense had been ordered to run concurrent to the sentence imposed for
attempted murder. Under these circumstances, there is no need to remand
for resentencing.    See Commonwealth v. Thur, 906 A.2d 552, 569
(Pa.Super. 2006) (stating, “[i]f our disposition upsets the overall sentencing
scheme of the trial court, we must remand so that the court can restructure
its sentence plan. By contrast, if our decision does not alter the overall
scheme, there is no need for a remand.” (citations omitted)), appeal denied,
946 A.2d 687 (Pa. 2008).

                                           -5-
J-S19040-22


avers that the Commonwealth failed to meet its burden of proof that he

possessed a “firearm” as defined in 18 Pa.C.S.A. § 6102 because there was

no testimony adduced from the Commonwealth witnesses as to the type of

firearm used or that it was less than the requisite 26-inches in length. Id. at

20, 23.

      The crime of carrying a firearm on public streets or public property in

Philadelphia is codified in Section 6108 of PUFA and provides, in relevant part,

as follows:

              No person shall carry a firearm, rifle or shotgun at any
              time upon the public streets or upon any public
              property in a city of the first class unless:

              (1)   such person is licensed to carry a firearm; or

              (2)   such person is exempt from licensing under
                    section 6106(b) of this title (relating to firearms
                    not to be carried without a license).

18 Pa.C.S.A. § 6108.

      For purposes of this section, Section 6102 defines a “firearm” as “[a]ny

pistol or revolver with a barrel length less than 15 inches, any shotgun with a

barrel length less than 18 inches or any rifle with a barrel length less than 16

inches, or any pistol, revolver, rifle or shotgun with an overall length of less

than 26 inches.” 18 Pa.C.S.A. § 6102.

      Viewing the evidence in the light most favorable to the Commonwealth

as the verdict winner, we conclude that there was sufficient evidence to

sustain Appellant’s conviction for carrying a firearm on public streets or public


                                       -6-
J-S19040-22


property in Philadelphia.   The testimony at trial established that Appellant

chased Angel Martinez (hereinafter, “the victim”) down the street while

swinging a knife at him, and then “put [the knife] back in his hoodie” pocket,

“took out the gun[,] and shot” the victim in the torso. Notes of testimony,

10/16/19 at 22, 48, 72.      Both the victim and eyewitness Maria Mendez

testified that they did not see a gun on Appellant’s person until the moment

before he fired it and did not see any of his associates hand the gun to him.

Id. at 22–23, 72, 85-86.

      The record further establishes that at the time Appellant brandished the

gun, he was standing approximately two feet away from the victim, and it is

undisputed this shooting occurred on the corner of 8th and West Lycoming

Streets, both public streets in Philadelphia. Id. at 26, 58.

      “As with any crime, the factfinder may infer guilt from the totality of the

circumstances, so long as the evidence reasonably supports the factfinder’s

conclusion. The factfinder’s determination that a defendant carried a weapon

on a public street in Philadelphia will be affirmed if the evidence of record

reasonably supports this conclusion.” Commonwealth v. Hopkins, 747 A.2d

910, 917 (Pa.Super. 2000) (citation omitted).

      Based on the foregoing, it is reasonable to infer from this testimony that

the firearm Appellant possessed and ultimately shot the victim with was less

than 26-inches in length in that it fit securely inside his hoodie pocket




                                      -7-
J-S19040-22


throughout the entire encounter. Accordingly, Appellant’s sufficiency claim

must fail.

      Judgment of sentence for carrying a firearm with a license vacated.

Judgement of sentence affirmed in all other respects.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/18/2022




                                    -8-